Title: Desegray, Beaugeard fils & Cie. to the American Commissioners, 8 April 1778
From: Desegray, Beaugeard fils & Cie.
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Most Honourable Gentlemen
St. Maloe’s 8th. April 1778.
If we are Somewhat late in our Congratulations Concerning your Glorious transactions with the French Ministry, We hope you won’t take it amiss; and that you will not doubt of our most sincere Wishes for your welfare and happiness, as also for the Continuation of the Union and good harmony betwixt the United States of America and France.
We have had here of late nothing material about American affairs, which has been the Cause of our silence. An english Privateer has been seen these 2 or 3 days since in our and Grandville’s neighbourhood, but we know there must be some French fregates, lately sent out from brest in search of her and other hostile Vessels.
Here is, Gentlemen, a Copy of a letter wrote to us By our Friend Mr. J. D. Schweighauser of Nantz by which he seems to have been appointed to represent the American Agent in Britany; We’ll be glad to Know if that letter is exactly conform to your orders, as we intend never to act Contrary to them. We begg the Continuance of your Kind dispositions for our House, and to be thought with all sincerity and Greatest Respect Most Honourable Gentlemen Your most Obedient and Very humble Servants
Desegray Beaugeard Junr. & Co.
The Honble: Messrs. Frankelin, Dean & Lee, in Paris
 
Endorsed: Duseagray Beaugeard & Co abt Mr Schweighauser 8 Ap. 1778.
